         Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


    NELSON-RICKS CHEESE COMPANY,                          Case No. 4:16-cv-00427-DCN
    INC., an Idaho corporation,
                                                          MEMORANDUM DECISION AND
                                                          ORDER
          Plaintiff,

           v.

    LAKEVIEW CHEESE COMPANY,
    LLC, a Nevada limited liability company,

          Defendant.


                                        I. INTRODUCTION

        The Court previously granted Defendant Lakeview Cheese Company LLC’s

(“Lakeview”)1 Motion for Order to Show Cause (Dkt. 136) in that it set a hearing and

ordered Plaintiff Nelson-Ricks Cheese Company (“NRCC”) to appear and explain (or

“show cause”) why the Court: 1) should not hold NRCC in contempt for its repeated

failures to abide by the Court’s orders in this case, and 2) should not adopt each of the




1
  Lakeview has informed the Court that on or about July 31, 2018, it amended its Articles of Organization
and that as part of that process changed its name to “Chill Out Cold Storage LV, LLC.” Due to the age of
this case, for continuity, and to avoid any confusion, the Court will continue to refer to the Defendant as
“Lakeview.” Nevertheless, it goes without saying that Chill Out Cold Storage LV LLC has the same rights,
interests, authority, and responsibilities as Lakeview in regard to any decisions rendered by this Court.



MEMORANDUM DECISION AND ORDER - 1
        Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 2 of 11




requests enumerated in Lakeview’s Motion relative to post-judgment discovery. Dkt. 138,

at 6.

        The Court held the aforementioned hearing on July 30, 2020. Dkt. 144. NRCC failed

to appear at the hearing as ordered. The Court orally granted Lakeview’s Motion but

indicated it would issue a written decision memorializing its holding.

        In short, the Court holds NRCC in contempt for its failure to abide by numerous

prior orders issued by the Court. Furthermore, the Court will impose certain sanctions as a

result of NRCC’s behavior and to aid Lakeview in collecting on the Court’s previously

ordered judgment.

                                  II. BACKGROUND

        On July 12, 2018, the Court granted summary judgment in Lakeview’s favor. Dkt.

94. Contemporaneously—and in accordance with Federal Rule of Civil Procedure 58—the

Court entered Judgment. Dkt. 95. Lakeview subsequently moved for attorney’s fees and

costs (Dkt. 96) and on November 27, 2018, the Court granted the same (Dkt. 109).

        NRCC appealed the Court’s summary judgment decision and award of attorney

fees. Dkts. 98, 110.

        On August 21, 2019, the Ninth Circuit Court of Appeals issued its memorandum

decision and order affirming the Court’s granting of summary judgment and upholding the

Court’s award of attorney fees. Dkt. 118. NRCC filed a motion for rehearing, which the

Ninth Circuit denied. Dkt. 125.

        During the same timeframe, Lakeview began to take certain anticipatory actions




MEMORANDUM DECISION AND ORDER - 2
           Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 3 of 11




against NRCC. Specifically, Lakeview moved for a Writ of Execution (Dkt. 112)2 and

began post-judgment discovery in an effort to collect on the previously entered judgment.

Lakeview claims it took these actions when it became aware that NRCC might be

transferring or disposing of assets. NRCC denied these allegations and contended that

Lakeview’s post-judgment discovery requests were irrelevant, burdensome, and that its

third-party subpoenas were inappropriate.

          Pursuant to the Court’s standard procedure, Lakeview brought its concerns

regarding NRCC’s actions to the Court informally. A discovery dispute conference was

held on August 30, 2019. A resolution was not reached during the call. Accordingly, NRCC

filed a Motion to Quash (Dkt. 119) and Lakeview filed a Motion to Compel (Dkt. 123).

          Following the completion of briefing on the two pending motions, NRCC’s

counsel—the law firm Beard St. Clair Gaffney PA—filed a Motion to Withdraw as

Counsel of Record in this case. Dkt. 129. Good cause appearing, the Court granted the

same. Dkt. 130. Pursuant to District of Idaho Local Rule 83.4, the Court advised NRCC

that, as a corporation, it could not appear without representation. Dkt. 130, at 1. The Court

gave NRCC 21 days from the date of service of the Court’s order to appoint other counsel.

Id.

          Beard St. Clair Gaffney dutifully filed a certificate of compliance on December 19,

2019. Dkt. 131. NRCC never filed any notice of appearance on its behalf.




2
    The Court subsequently granted this motion. Dkt. 120.



MEMORANDUM DECISION AND ORDER - 3
       Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 4 of 11




       The Court subsequently issued its decision granting Lakeview’s Motion to Compel

and denying NRCC’s Motion to Quash. Dkt. 134.

       As part of that decision, the Court determined that Lakeview was entitled to the

attorney fees it incurred in bringing its Motion to Compel and defending against NRCC’s

Motion to Quash. Id. at 9. The Court noted that once Lakeview filed its application for

costs, NRCC would have an opportunity to challenge the amount of the fees requested but

not the validity of the award itself. Id. at n. 6. On April 15, 2020, Lakeview appropriately

filed its Motion for Attorney Fees. Dkt. 135. NRCC never responded.

       Also, as part of that prior decision, the Court noted that in the likely event that

NRCC continued to thwart Lakeview’s efforts—and the Court’s orders—it would entertain

a motion for contempt or a motion for an order to show cause. Id. at 9–10.

       On May 7, 2020, Lakeview filed a Motion for Order to Show Cause. Dkt. 136.

NRCC never responded to this motion.

       On June 11, 2020, the Court issued a memorandum decision and order granting

Lakeview’s motion for attorney fees in the amount of $21,692.00. Dkt. 138. As part of that

decision, the Court granted in part and denied in part Lakeview’s Motion for Order to Show

Cause. Dkt. 134. Specifically, the Court found that while the requested relief was likely

warranted, it would not grant the same without first ordering NRCC to appear and “show

cause” why the Court should not hold it in contempt and enter an order granting all of

Lakeview’s requests. Dkt. 138, at 5-7; Dkt. 139 (as amended Dkt. 141). The Court set the

show cause hearing for July 30, 2020. Dkt. 141. NRCC failed to appear at the hearing as

ordered.


MEMORANDUM DECISION AND ORDER - 4
        Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 5 of 11




                                  III. LEGAL STANDARD

       A. CONTEMPT

       Federal courts have inherent contempt power, the purpose of which “is to coerce

compliance with a court order or to compensate another party for the harm caused by the

contemnor.” Kelly v. Wengler, 979 F. Supp. 2d 1104, 1108 (D. Idaho 2013), aff’d, 822 F.3d

1085 (9th Cir. 2016); see also Falstaff Brewing Corp. v. Miller Brewing Co., 702 F.2d 770,

778 (9th Cir. 1983) (“Civil contempt is characterized by the court’s desire to compel

obedience to a court order . . . .”).

       “A court has wide latitude in determining whether there has been contemptuous

defiance of its order.” Gifford v. Heckler, 741 F.2d 263, 266 (9th Cir. 1984). “Failure to

comply consists of not taking ‘all the reasonable steps within [one’s] power to [e]nsure

compliance with the order.’” Balla v. Idaho State Bd. of Corr., 869 F.2d 461, 466 (9th Cir.

1989) (quoting Sekaquaptewa v. MacDonald, 544 F.2d 396, 406 (9th Cir. 1976)).

       Federal courts have “broad equitable power to order appropriate relief in civil

contempt proceedings.” SEC v. Hickey, 322 F.3d 1123, 1128 (9th Cir. 2003). When

considering what sanction to implement, the court should consider “the character and

magnitude of the harm threatened by continued contumacy . . . .” United States v. United

Mine Workers of Am., 330 U.S. 258, 304 (1947).

       B. SANCTIONS

       Rule 37 provides that “if a party . . . fails to obey an order to provide or permit

discovery . . . , the court where the action is pending may issue further just orders.” Fed.

R. Civ. P. 37(b)(2). Such an order may include any of the following remedies:


MEMORANDUM DECISION AND ORDER - 5
          Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 6 of 11




       i.      directing that the matters embraced in the order or other designated
               facts be taken as established for purposes of the action, as the
               prevailing party claims;
       ii.     prohibiting the disobedient party from supporting or opposing
               designated claims or defenses, or from introducing designated matters
               in evidence;
       iii.    striking pleadings in whole or in part;
       iv.     staying further proceedings until the order is obeyed;
       v.      dismissing the action or proceeding in whole or in part;
       vi.     rendering a default judgment against the disobedient party; or
       vii.    treating as contempt of court the failure to obey any order except an
               order to submit to a physical or mental examination.

Id.

       The Court has broad discretion in determining the appropriate sanction for a

violation of its orders. See Reygo Pac. Corp. v. Johnston Pump Co., 680 F.2d 647, 649 (9th

Cir. 1982) (“The district court is afforded great latitude in imposing sanctions under Rule

37 . . . .”); see also Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 975 (9th Cir.

2017) (“We have recognized that this rule provides a wide range of sanctions for a party’s

failure to comply with court discovery orders.” (internal quotations omitted)).

       “Rule 37(b)(2) contains two standards—one general and one specific—that limit a

district court’s discretion. First, any sanction must be ‘just’; second, the sanction must be

specifically related to the particular ‘claim’ which was at issue in the order to provide

discovery.” Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707

(1982).

                                     IV. ANALYSIS

       Pursuant to its inherit authority, the Court holds NRCC in contempt for failing to

comply with its prior orders. Then, under Federal Rule of Civil Procedure 37, the Court



MEMORANDUM DECISION AND ORDER - 6
        Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 7 of 11




will impose sanctions against NRCC to rectify those failures, compensate Lakeview, and

keep this case moving forward.

       Here, NRCC continues to thwart Lakeview’s lawful efforts to collect on its valid

judgment and continues to defy this Court’s various decisions ordering NRCC to do just

that. Lakeview served written discovery on NRCC on July 12, 2019. NRCC responded;

however, the responses were vague, misleading, and/or otherwise deficient. After informal

avenues failed to remedy Lakeview’s concerns, Lakeview filed a motion to compel. Dkt.

123. The Court ultimately granted Lakeview’s motion and ordered NRCC to provide

complete and accurate answers to Lakeview’s discovery requests by April 24, 2020. Dkt.

134, at 10. NRCC has never responded to Lakeview’s requests and leaves the Court with

little choice.

       In light of NRCC’s noncompliance with the Court’s March 25, 2020 Memorandum

Decision and Order (Dkt. 134) compelling NRCC to respond to Lakeview’s discovery

requests, contempt is appropriate in this case.3

       The Court next addresses what type of sanctions are warranted to remedy the

injuries Lakeview’s suffered as a result of NRCC’s non-compliance and contempt.

       As a sanction in this case, Lakeview asks that the Court:

       (1) hold NRCC in contempt; (2) direct NRCC to pay the reasonable expenses,
       including attorney’s fees, caused by NRCC’s failure to comply; (3) direct


3
 Additionally, after NRCC’s counsel of record withdrew its representation, the Court ordered NRCC to
appoint new counsel pursuant to District of Idaho Local Civil Rule 83.6(c)(4). Dkt. 130. The Court gave
NRCC 21 days. NRCC failed to comply. This ongoing failure—continuing since January 9, 2020, to the
present—is another Court order NRCC has failed to comply with and is an additional reason contempt is
appropriate in this case.



MEMORANDUM DECISION AND ORDER - 7
           Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 8 of 11




          that the matters embraced in the outstanding discovery requests and other
          designated facts regarding the abuse of NRCC’s corporate form be taken as
          established for the purposes of this action; (4) prohibit NRCC and the
          Greenberg Parties from opposing [Lakeview’s] collection efforts against its
          alter egos or introducing evidence regarding same; (5) issue a writ of
          execution against the assets of the Greenberg Parties; (6) appoint a receiver
          over NRCC; and (7) award any other relief that this Court deems equitable
          and just.

Dkt. 136, at 2–3.

          As the Court has now stated many times in various decisions in this case, NRCC’s

behavior during the pendency of this litigation has been inappropriate and unwarranted.

NRCC brought this suit to bully, harass, and otherwise inconvenience Lakeview. The Court

ultimately granted summary judgment and determined Lakeview was entitled to all its legal

fees and costs. The Ninth Circuit affirmed this Court in all respects.4 The bottom line is

that NRCC was—and continues to be—wrong in many respects. NRCC must comply with

the Court’s orders and respond to Lakeview’s discovery. It has been over one year since

Lakeview served discovery on NRCC in an effort to collect its lawfully obtained fees and

close this chapter of this frivolous lawsuit.

          The Court has reviewed Lakeview’s requests and finds each appropriate. While the

requests are somewhat intrusive, this lawsuit is, plainly put, to that point. The Court has no

reason to believe that NRCC will comply with the Court’s orders—or Lakeview’s

discovery request—absent such measures. These sanctions and strict parameters will bring




4
    See generally Nelson-Ricks Cheese Co. v. Lakeview Cheese Co., 775 F. App’x 350 (9th Cir. 2019).




MEMORANDUM DECISION AND ORDER - 8
        Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 9 of 11




this case to an appropriate resolution.

                                         V. CONCLUSION

        The Court finds NRCC in contempt of court for failure to comply with the Court’s

prior decision regarding discovery (Dkt. 134) and the Court’s prior decision regarding the

appointment of Counsel (Dkt. 130), and orders the following as sanctions:

        1) NRCC shall pay the reasonable expenses incurred by Lakeview as a result of its

            failure to comply;5

        2) Based on NRCC’s failure to respond to Lakeview’s discovery requests, the facts

            and evidence sought in said outstanding discovery requests are deemed

            admitted;

        3) NRCC and/or any “Greenberg party”6 shall not oppose, obstruct, or otherwise

            delay Lakeview’s collection efforts;

        4) The Court will issue a writ of execution against the assets of the Greenberg




5
  The Court has already awarded Lakeview $21,692.00 in attorney fees for having to defend against
NRCC’s unwarranted discovery tactics. NRCC will be ordered to cover any and all costs associated with
the ongoing discovery in this case (including attorney fees) until final payment has been tendered.
6
  As the Court previously noted, it appears Mike Greenberg—NRCC’s CEO—has been, or will, move assets
from NRCC to other limited liability companies he owns in an effort to thwart Lakeview’s efforts. For this
reason, Lakeview has served third party subpoenas on Greenberg’s other businesses. These businesses are
owned or affiliated with Greenberg, Greenberg family members, and/or NRCC and have knowledge
regarding NRCC’s financials and assets. The Court has already determined these subpoenas are necessary.
Dkt. 134, at 7. Pursuant to Federal Rule of Civil Procedure 69(a), the Court will allow Lakeview to “pierce
the corporate veil” between these companies in aid of execution of judgment.



MEMORANDUM DECISION AND ORDER - 9
        Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 10 of 11




            parties.7

        Lakeview’s last request sought an order from the Court appointing a receiver over

NRCC and its assets. At oral argument, however, Lakeview noted that this request might

be a waste of time in light of the fact that NRCC appears to have transferred most, if not

all, of its assets to the various other companies referenced above. Accordingly, the Court

withholds issuing such a sanction at this time. Once Lakeview has had a chance—via the

other sanctions imposed today—to ascertain the whereabouts of NRCC’s assets, it can

renew its request that the Court appoint a receiver—should it deem such a request

necessary and appropriate.

        Finally, the Court warns NRCC that continued failure to abide by its orders may

result in additional monetary sanctions payable to the Court itself (on top of any sanctions

imposed on behalf of Lakeview). These further sanctions will be levied against NRCC to

ensure the integrity of the legal process and promote respect for the judicial system and

this Court. See United States v. Ayres, 166 F.3d 991, 995 (9th Cir. 1999) (outlining that

one type of civil contempt sanction “is a per diem fine imposed for each day a contemnor

fails to comply with an affirmative court order” (internal quotations and citations omitted)).

NRCC’s blatant, ongoing, and open disregard for the Court’s orders is, frankly, rare and

an insult to the Court and its mandate to “secure the just, speedy, and inexpensive




7
 The Court has previously issued a writ of execution for the monetary damages in this case. Dkt. 122.
Lakeview shall submit a proposed order to the Court for this writ of execution within 21 days of the date
of this order. Once received, the Court will issue the order to the United States’ Marshal Service for
execution.



MEMORANDUM DECISION AND ORDER - 10
       Case 4:16-cv-00427-DCN Document 145 Filed 09/23/20 Page 11 of 11




determination of every action and proceeding.” Fed. R. Civ. P. 1. The Court has been

patient with NRCC for four years. The Court’s patience, however, has grown thin and

ultimately run out. Resolution is appropriate in this case. Compliance is required.

                                       VI. ORDER

IT IS SO ORDERED:

   1. Lakeview’s Motion (Dkt. 136) is GRANTED as outlined above. NRCC, Mike

       Greenberg, and the associated Greenberg business entities shall strictly observe the

       Court’s orders above and shall comply with Lakeview’s post-judgment discovery

       collection efforts or face further sanctions including, but not limited to, Lakeview’s

       ongoing attorney fees.


                                                 DATED: September 23, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
